Whether subdivision (e) of Article 634 refers to a specific act of the unlawful sale of intoxicating liquor or relates to a course of conduct establishing the status of one engaged in the business of making unlawful sales of intoxicating liquor is a matter upon which the writer entertains some doubt.
Conceding that it refers to a status and not to an individual transaction, no fault is found in the disposition of the matter in the attached opinion. A discussion of the matter by the writer is not deemed necessary further than to say, in view of his state of mind touching the interpretation of the statute, that it is his desire to refrain from giving full sanction thereto.